278 S.W.3d 227 (2009)
STATE of Missouri, Respondent,
v.
Anthony S. DAVIS, Appellant.
No. WD 68260.
Missouri Court of Appeals, Western District.
March 17, 2009.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Susan E. Summers, Kansas City, MO, for Appellant.
Before: JAMES M. SMART, Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Anthony Davis appeals from his convictions for second-degree murder, first-degree *228 robbery, and two counts of armed criminal action. He argues that the circuit court clearly erred in denying his objection to the State's use of three peremptory strikes to exclude black jurors in his second jury trial. After a thorough review of the record, we find that the trial court's ruling on the Batson challenge was not clearly erroneous. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 30.25(b).